                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                       No. 5:20-cv-00705-D

  JUUL LABS, INC.,

                         Plaintiff,

  v.                                              ORDER ON MOTION FOR ENTRY OF
                                                  DEFAULT PURSUANT TO FED. R.
  SMOKE & V APE 1 LLC,
                                                  CIV. P. 55(A)
                         Defendant.



                                            ORDER

       This matter is before the Court on the renewed motion of Plaintiff Juul Labs, Inc.

("Plaintiff") for entry of default against Defendant Smoke & Vape 1 LLC.

       For good cause shown, it is hereby ORDERED that Plaintiff's Motion for Entry of

Default is granted. The Clerk of the Court hereby enters the default of Defendant Smoke &

Vape 1 LLC.


            ,.--
This   /f          day ofJune, 2021.




         Case 5:20-cv-00705-D Document 13 Filed 06/15/21 Page 1 of 1
